Title: III. Farell & Jones to John Wayles, 3 February 1772
From: Farrell & Jones
To: Wayles, John



Sir
Bristol 3d. Feb. 1772

The foregoing is Copy of what we wrote you by Capt. Emmes, to which we refer. We are since favor’d with yours of the 16th Novemr ordering Insurance £500 on 50 hhds Tobacco ⅌ the True Patriot which we have done at 40/ ⅌ Ct. We hope if she gets home safe to render you an agreeable Sales, as stout Tobacco is much wanted at this time.—The Loss of the Planter (for we now give her over) we are afraid will break in on our Scheme of sending out our Friends Goods this Spring, as we have little probability of purchasing a proper Ship in her stead. We therefore believe we must endeavour to Charter one from London to bring home the Tobacco and send out the Goods by Aselby very early in the Fall, which we think can be no inconvenience or disadvantage to our Friends, and in this case we shall build a Ship to be ready by this time 12 Months. Referring to another Letter herewith relative to African Affairs we Remain with Regard, Sir Your mo Obed. Servts

Farell & Jones

